Citation Nr: 0900399	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include an anxiety disorder and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1952 to March 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision, which 
denied the veteran's claim for service connection for PTSD.  
In order to better represent the veteran's interests, the 
Board has recharacterized his claim more expansively as 
stated on the cover page of this decision. 

In December 2008, the Board granted a motion to advance the 
case on the docket due to advanced age.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2008).


FINDINGS OF FACT

1.  The veteran's generalized anxiety disorder is 
attributable to service.

2.  The veteran has not been diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  The veteran's generalized anxiety disorder was incurred 
during active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304 (2008).

2.  PTSD was not incurred in or aggravated by active service, 
nor may it be presumed to have incurred therein.  38 U.S.C.A. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.12, 3.303, 3.304, 
3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(the 
Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000)(the law requires 
only that the Board address its reasons for rejecting 
evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act

As to the claim of service connection for general psychiatric 
disabilities, including an anxiety disorder, that claim has 
been granted, as discussed below.  As such, the Board finds 
that any error related to the VCAA on that claim is moot.  
See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. 
Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

With respect to the claim of service connection for PTSD, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to adjudication of the veteran's claims for service 
connection, an August 2006 letter fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded a medical examination in September 
2006 to obtain an opinion as to whether his psychiatric 
disability and claimed PTSD can be directly attributed to 
service.  Further examination or opinion is not needed 
because, at a minimum, there is persuasive and competent 
evidence that the claimed conditions may be associated with 
the veteran's military service.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II.	Service Connection

The veteran contends that his psychiatric disabilities, 
including an anxiety disorder and PTSD, resulted from his 
active military service during the Korean conflict.  For the 
reasons that follow, the Board concludes that service 
connection is warranted to the extent he suffers from a 
generalized anxiety disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claims.  Id.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the case of any veteran who engaged in combat with the 
enemy in active service, there is a relaxed standard of proof 
for combat-related claims.  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  Specifically, if a combat veteran 
presents satisfactory lay or other evidence of service 
incurrence or aggravation of a disease or injury, which is 
consistent with the circumstances or hardships of his 
service, then an evidentiary presumption of service 
connection arises and the burden shifts to the government to 
disprove service incurrence or aggravation by clear and 
convincing evidence.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
This reduced evidentiary burden relates only to the issue of 
service incurrence, and not to whether the veteran has a 
current disability or whether a current disability is linked 
to the incident in service; those two questions require 
medical evidence.  See Huston v. Principi, 18 Vet. App. 395, 
402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).   

The veteran's DD 214 Form indicates that he received the 
Combat Infantryman Badge (CIB) due to combat service during 
the Korean conflict, while serving in the Headquarters 
Company, 5th Infantry Regiment.  

VA records support a finding that the veteran suffers from a 
psychiatric disability related to his combat experiences.  
Specifically, during a September 2006 VA examination, the 
veteran reported witnessing his best friend and many other 
soldiers killed in combat while in Korea.  The veteran also 
reported that he had no problem with depression or anxiety 
prior to his military service.  Upon separation from service, 
the veteran said he started experiencing dreams and 
nightmares about combat.  The veteran noted constant bad 
dreams of service, problems with intrusive thoughts and 
emotions, a pattern of avoidance, and a degree of emotional 
numbing.  During the examination, the veteran was 
specifically evaluated for PTSD.  After noting that the 
veteran did not meet all criteria for PTSD, the examiner 
assessed the veteran as having a generalized anxiety 
disorder, NOS and opined that his anxiety disorder was 
secondary to his service in Korea.  The Board finds this 
opinion to be extremely probative as it was not only based on 
an interview and evaluation of the veteran but also a review 
of the claims folder.

The Board finds that the veteran's own statements of his 
inservice experiences, and the above-referenced medical 
evidence are sufficient to support a claim for service 
connection for a generalized anxiety disorder.  Hickson, 
supra.

The veteran also contends that his psychiatric disorder 
includes PTSD.  However, service connection for PTSD is not 
warranted as the record does not reflect a current diagnosis 
for such a disability.  His June 2005 VA psychiatric 
consultation and the September 2006 VA examination provided 
that the veteran's symptomatology did not meet all the 
criteria for PTSD.  As a result, service connection cannot be 
granted for PTSD.  38 U.S.C.A. §§ 1110, 1131; see Degmetich 
v. Brown, 104 F.3d 1328, 1333; see also Rabideau v. 
Derwinski, 2 Vet.App. 141, 143-44 (1992).  


ORDER

Entitlement to service connection for a generalized anxiety 
disorder is granted.  

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


